Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 31, 2013, and Drawings filed on May 31, 2013.
2.	Claims 1–20 are pending in this case. Claim 1, 12 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1 applicant claims the limitation “and receiving a third input from the user, the third input second input indicating a selected situationally suitable action from the one or more situationally suitable actions”. It is unclear what constitutes “third input second input”. It is unclear if this is a typo or whether the user intended for both inputs or one of the two input to indicate selection. For the purpose of a compact prosecution, the claim will be interpreted as “third input”. Other independent claims are rejected for the same reason. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 6, 7, 8 9, 12, 13, 14 15, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al., Pub. No.: 2017/0105048A1. 
With regard to claim 1:
Stein teaches a computer-implemented method for human artificial intelligence interaction (HAII) comprising: displaying one or more suggested tasks to a user (paragraph 85: “Process 400 begins with Step 402 where an initial set of video recommendations is displayed to a user. According to some embodiments, Step 402 is based on a user's request to view video recommendations. In some embodiments, such request can be based on a received selection from a user to “explore” a video library. In some embodiments, the request can occur periodically based on a predetermined period of time, whereby the results of Process 400 can be cached for later retrieval by the user. Such predetermined period of time can be set by the user, by the system, recommendation engine 300, a service or media provider, and the like, or some combination thereof.”); receiving a first input from the user, the first input indicating a selected suggested task from the one or more suggested tasks (Paragraph 92: “In Step 406, a user makes a selection of at least one displayed state media item. Such selection can be based on any type of known or to be known user input, such as, but not limited to, a touch input on a touch screen interface, a single or double click, a “force” touch satisfying a force threshold, looking at the displayed at least one state media item, and the like. It should be understood by anyone of skill in the art that any known or to be known user input designating a selection of at least one interface element displayed on a UI (or scrolling through the state media items) can be utilized by the disclosed systems and methods without departing from the scope of the instant disclosure.”); in response to receiving the first input from the user: training a cognitive unit with the first input from the user (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”) so that the cognitive unit learns a bias of the user associated with the suggested task (paragraph 95: “Thus, Step 408 involves translating the information associated with the selected state media item(s) into an n-dimensional vector. That is, the selected state media item, for example, item 502 in FIG. 5A representing “happiness”, comprises information associated with the emotion “happiness.” Such information includes, but is not limited to, data and metadata that provides indications that the context of the video displayed in item 502 corresponds to a “happy” emotional state. In some embodiments, the data and metadata can be provided from third parties, including, but not limited to, content providers, content generators, artists, advertisers, and the like. Such data and metadata, while associated with a third party, can be stored in database 320. In some embodiments, the data and metadata comprises a granular representation, which can be weighted, of the information associated with an emotional/mood state. According to some embodiments, this data and metadata is translated into an n-dimensional vector, where the degrees of happiness and/or other related data corresponding to such emotional state are allocated as nodes on the vector.”); displaying to the user a predicted action associated with the selected suggested task (paragraph 98: “Thus, as a result of Step 408, a recalibrated recommendation listing is displayed, which includes videos that were determined to correspond to the selected state media item(s). Step 410, which is performed by the calibration module 308. That is, according to some embodiments, the initial set of video recommendations displayed in Step 402 is replaced with the video information associated with videos having an emotional similarity to the selected state media item(s). The emotional similarity is based on the vector/computational searching and/or computation/comparison analysis discussed above and performed in Step 408 (e.g., those videos having feature vectors matching the feature vector of the selected state media item(s) at or above the similarity threshold).”); and receiving a second input from the user, the second input indicating whether the predicted action is accepted by the user (paragraph 101: “This recursive process can continue until a user makes a selection from the recalibrated video recommendation set. Step 412, which includes a determination as to whether a user has made a selection of a recommended media item or a selection of a refined state media item. And, as a result of such selection, the recommendation engine 300 enables rendering of the video associated with the selected video item via an application capable of rendering the selected video. Step 414. Such rendering can be enabled via a deep-linking feature, where identification that a user desires to render a video can instruct the computing device to open an application installed on the user's device that natively renders the identified video.”); in response to the second input from the user indicating that the predicted action is accepted by the user: training a cognitive unit with the second input from the user (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”)  so that the cognitive unit learns the predicted action is acceptable to the user for the selected suggested task (paragraph 101: “This recursive process can continue until a user makes a selection from the recalibrated video recommendation set. Step 412, which includes a determination as to whether a user has made a selection of a recommended media item or a selection of a refined state media item. And, as a result of such selection, the recommendation engine 300 enables rendering of the video associated with the selected video item via an application capable of rendering the selected video. Step 414. Such rendering can be enabled via a deep-linking feature, where identification that a user desires to render a video can instruct the computing device to open an application installed on the user's device that natively renders the identified video.”); and saving the suggested task and the predicted action in a task manager (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”); in response to the second input from the user indicating that the predicted action is not accepted by the user: training a cognitive unit with the second input from the user so that the cognitive unit learns the predicted action is not acceptable to the user for the selected suggested task (paragraph 101: “This recursive process can continue until a user makes a selection from the recalibrated video recommendation set. Step 412, which includes a determination as to whether a user has made a selection of a recommended media item or a selection of a refined state media item. And, as a result of such selection, the recommendation engine 300 enables rendering of the video associated with the selected video item via an application capable of rendering the selected video. Step 414. Such rendering can be enabled via a deep-linking feature, where identification that a user desires to render a video can instruct the computing device to open an application installed on the user's device that natively renders the identified video.”); displaying one or more situationally suitable actions to the user, the situationally suitable actions prioritized by the cognitive unit (paragraph 92: “In Step 406, a user makes a selection of at least one displayed state media item. Such selection can be based on any type of known or to be known user input, such as, but not limited to, a touch input on a touch screen interface, a single or double click, a “force” touch satisfying a force threshold, looking at the displayed at least one state media item, and the like. It should be understood by anyone of skill in the art that any known or to be known user input designating a selection of at least one interface element displayed on a UI (or scrolling through the state media items) can be utilized by the disclosed systems and methods without departing from the scope of the instant disclosure.”); and receiving a third input from the user, the third input second input indicating a selected situationally suitable action from the one or more situationally suitable actions (paragraph 92: “In Step 406, a user makes a selection of at least one displayed state media item. Such selection can be based on any type of known or to be known user input, such as, but not limited to, a touch input on a touch screen interface, a single or double click, a “force” touch satisfying a force threshold, looking at the displayed at least one state media item, and the like. It should be understood by anyone of skill in the art that any known or to be known user input designating a selection of at least one interface element displayed on a UI (or scrolling through the state media items) can be utilized by the disclosed systems and methods without departing from the scope of the instant disclosure.”); training a cognitive unit with the third input from the user (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”) so that the cognitive unit learns the selected situationally suitable action is acceptable to the user for the selected suggested task (paragraph 95: “Thus, Step 408 involves translating the information associated with the selected state media item(s) into an n-dimensional vector. That is, the selected state media item, for example, item 502 in FIG. 5A representing “happiness”, comprises information associated with the emotion “happiness.” Such information includes, but is not limited to, data and metadata that provides indications that the context of the video displayed in item 502 corresponds to a “happy” emotional state. In some embodiments, the data and metadata can be provided from third parties, including, but not limited to, content providers, content generators, artists, advertisers, and the like. Such data and metadata, while associated with a third party, can be stored in database 320. In some embodiments, the data and metadata comprises a granular representation, which can be weighted, of the information associated with an emotional/mood state. According to some embodiments, this data and metadata is translated into an n-dimensional vector, where the degrees of happiness and/or other related data corresponding to such emotional state are allocated as nodes on the vector.”).

With regard to claims 2 and 8 and 14:
Stein teaches The method of claim 1, in which displaying one or more suggested tasks to a user includes: receiving a trigger input, displaying the one or more suggested tasks to a user based on the trigger input (paragraph 85: “Process 400 begins with Step 402 where an initial set of video recommendations is displayed to a user. According to some embodiments, Step 402 is based on a user's request to view video recommendations. In some embodiments, such request can be based on a received selection from a user to “explore” a video library. In some embodiments, the request can occur periodically based on a predetermined period of time, whereby the results of Process 400 can be cached for later retrieval by the user. Such predetermined period of time can be set by the user, by the system, recommendation engine 300, a service or media provider, and the like, or some combination thereof.”); and training the cognitive unit with the trigger input (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”).

With regard to claims 3 and 9 and 15:
Stein teaches the method of claim 1, in which displaying one or more suggested tasks to a user includes: receiving a context (paragraph 95: “Thus, Step 408 involves translating the information associated with the selected state media item(s) into an n-dimensional vector. That is, the selected state media item, for example, item 502 in FIG. 5A representing “happiness”, comprises information associated with the emotion “happiness.” Such information includes, but is not limited to, data and metadata that provides indications that the context of the video displayed in item 502 corresponds to a “happy” emotional state. In some embodiments, the data and metadata can be provided from third parties, including, but not limited to, content providers, content generators, artists, advertisers, and the like. Such data and metadata, while associated with a third party, can be stored in database 320. In some embodiments, the data and metadata comprises a granular representation, which can be weighted, of the information associated with an emotional/mood state. According to some embodiments, this data and metadata is translated into an n-dimensional vector, where the degrees of happiness and/or other related data corresponding to such emotional state are allocated as nodes on the vector.”), displaying the one or more suggested tasks to a user based on the context (paragraph 98: “Thus, as a result of Step 408, a recalibrated recommendation listing is displayed, which includes videos that were determined to correspond to the selected state media item(s). Step 410, which is performed by the calibration module 308. That is, according to some embodiments, the initial set of video recommendations displayed in Step 402 is replaced with the video information associated with videos having an emotional similarity to the selected state media item(s). The emotional similarity is based on the vector/computational searching and/or computation/comparison analysis discussed above and performed in Step 408 (e.g., those videos having feature vectors matching the feature vector of the selected state media item(s) at or above the similarity threshold).”); and training the cognitive unit with the context (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”). 


With regard to claims 6 and 12 and 18:
Stein teaches the method of claim 1, in which the cognitive unit learns over time using reinforcement learning, on-line learning, or mini batches (paragraph 106: “According to some embodiments of the present disclosure, information associated with a user's detected state or input, customized recommendations, selections by a user, and the like, as discussed above in relation to Process 400, can be fed back to the recommendation engine 300 for modeling (or training) of the information stored in database 320 via iterative or recursive bootstrapping or aggregation functionality. This can improve the accuracy of the identification of media recommendations presented to a specific user and/or other users on a network. Embodiments of the present disclosure involve the recommendation engine 300 applying such recursive/bootstrapping functions utilizing any known or to be known open source and/or commercial software machine learning algorithm, technique or technology.”).

Claim 7 is rejected for the same reason as claim 1. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein and in view of Breckenridge, Pub. No.: 2012/0191631A1. 

With regard to claims 4 and 10 and 16:
Stein does not disclose the aspect in which the predicted action is received from a global predictive model of a third-party system.
However Breckenridge disclose the aspect in which the predicted action is received from a global predictive model of a third-party system (paragraph 77: “In the implementations described above, the first trained predictive model is hosted by the dynamic predictive modeling server system 206 and can reside and execute on a computer at a location remote from the client computing system 202. However, as described above in reference to FIG. 4, in some implementations, once a predictive model has been selected and trained, the client entity may desire to download the trained predictive model to the client computing system 202 or elsewhere. The client entity may wish to generate and deliver predictive outputs on the client's own computing system or elsewhere. Accordingly, in some implementations, the first trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Breckenridge to Stein so global prediction system can be used for predictive action provide the user system with more choices to choose from and to provide the user with better and updated prediction system from the web.  

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brust, Pub. No.: 2014/0157171A1, The computing systems and platforms encompassed by the present disclosure include a mobile or web-based social networking information service, interacting with a suggestion engine, that is used to motivate the human user to change behavior (such as healthy lifestyle choices and activities that are likely to lead to a positive health outcome) through a persistent intelligent coaching model. The information service may provide intelligent decision making and reinforcement of certain content and content actions, to facilitate encouragement or motivation that increases the likelihood of change in human behavior to achieve the goal.

Sinclair, Pub. No.: US 2016/0132198: In one embodiment, the people recommendation platform is configured to start recommendation from selecting candidates from 1st degree connections (friends), use machine learning to train recommendation .	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DI XIAO/Primary Examiner, Art Unit 2179